          Case 3:16-cv-00111-MMD-WGC Document 342 Filed 09/13/21 Page 1 of 3


1    AARON D. FORD
      Attorney General
2    ALEXANDER J. SMITH (Bar No. 15484C)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-4070 (phone)
6    (702) 486-3773 (fax)
     Email: ajsmith@ag.nv.gov
7

8    Attorneys for Defendants, Romeo Aranas,
     Isidro Baca, Joshua Collins, Karen Gedney,
9    Joel Hightower, Silvia Irvin, Robert LeGrand,
     David Mar, E. K. McDaniel, and Lisa Walsh
10

11                               UNITED STATES DISTRICT COURT
12                                        DISTRICT OF NEVADA
13   RONALD COLLINS,                                         Case No. 3:16-cv-00111-MMD-WGC
14                          Plaintiff,                              ORDER GRANTING
                                                             DEFENDANTS’ MOTION FOR AN
15   v.                                                      EXTENSION OF TIME OF SEVEN
                                                             DAYS TO SUPPLEMENT THEIR
16   JOSHUA COLLINS, et al.,                                    AUGUST 31, 2021 MOTION
                                                           (ECF NO. 336) TO STAY THE ACTION
17                          Defendants.                        UNTIL RESOLUTION OF A
                                                              FORTHCOMING RULE 12(b)(1)
18                                                         MOTION TO DISMISS FOR LACK OF
                                                            SUBJECT-MATTER JURISDICTION
19

20         Defendants, Romeo Aranas, Isidro Baca, Joshua Collins, Karen Gedney, Joel
21   Hightower, Silvia Irvin, Robert LeGrand, David Mar, E. K. McDaniel, and Lisa Walsh, by
22   and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and
23   Alexander J. Smith, Deputy Attorney General of the State of Nevada, hereby request that
24   the court grants Defendants an additional seven days to supplement their August 31, 2021
25   motion (ECF No. 336) to stay the action until resolution of a forthcoming Rule 12(b)(1)
26   motion to dismiss for lack of subject-matter jurisdiction.*
27
           *
               Rule 6(b)(1), Federal Rules of Civil Procedure, governs an extension of time:
28



                                                  Page 1
         Case 3:16-cv-00111-MMD-WGC Document 342 Filed 09/13/21 Page 2 of 3


1           A September 3, 2021 order (ECF No. 340) states:

2           Procedurally, the court cannot discern at this time whether the “vehicle” to question
            the court’s jurisdiction over a motion to enforce a settlement agreement would be a
3           Rule 12(b)(1) motion, or a Rule 12(h)(3) motion – or whether Defendants should have
            contested jurisdiction at the outset when responding to Plaintiff’s motion to enforce
4           the settlement agreement. It would appear to the court that Defendants’ motion to
            stay the action adequately addresses the jurisdictional argument and an additional
5           Rule 12 motion, on whichever subsection, is unnecessary. Nevertheless, the court will
            allow Defendant to and including Friday, September 10, 2021, to file a motion
6           challenging jurisdiction of this court to address Plaintiff’s motion to enforce the
            settlement agreement.
7

8    (ECF No. 340 at 3)

9           Indeed, in their August 31, 2021 motion (ECF No. 336) to stay, Defendants provided

10   the court with over sixteen pages of extensive legal research and analysis on the

11   complicated questions that arise in the context of Rule 41 and state in the final paragraph

12   of the conclusion: “Finally, Defendants invite the court to construe this motion to stay as a

13   combined motion to stay and motion to dismiss under Rule 41(b)(1) if it considers the issue

14   of subject-matter jurisdiction sufficiently briefed.” (ECF No. 336 at 16). As per the above

15   quote from the September 3, 2021 order, the court accepts that the issue of subject-matter

16   jurisdiction is already sufficiently briefed but graciously grants Defendants an additional

17   week in which to supplement that motion with an additional Rule 12(b)(1) motion.

18   Defendants express their gratitude for the opportunity to provide the court with

19

20

21                 When an act may or must be done within a specified time, the court
                   may, for good cause, extend the time: (A) with or without motion or
22                 notice if the court acts, or if a request is made, before the original time
                   or its extension expires[.]
23

24          Under Rule 6, good cause is not a rigorous or high standard, and courts have construed the
     test broadly. Ahanchion v. Kenan Pictures, 624 F.3d 1253 (9th Cir. 2010). For the reasons outlined
25   on pages 2–3, Defendants show good cause for a brief extension of time. Second, Local Rule (LR) IA
     6-1 requires that a motion to extend time must state the reasons for the extension requested. LR
26   26-3 requires that a motion to extend any date set by the discovery plan, scheduling order, or other
     order must, as well as satisfying the requirements of LR IA 6-1, demonstrate good cause for the
27   extension. Defendants assert that they demonstrate good cause under both Rule 6 and the local
     rules.
28



                                                    Page 2
         Case 3:16-cv-00111-MMD-WGC Document 342 Filed 09/13/21 Page 3 of 3


1    clarification and for the court’s speedy response in adjudicating Defendants’ recent

2    motions.

3          Because the court afforded only seven days to move, because Attorney Smith has

4    handled a particularly heavy caseload this last week involving several important deadlines,

5    because several staff are resigning and cases are being reassigned, because this area of law

6    is complex in places, and because the court raises the issue of whether the “vehicle” to

7    question the court’s jurisdiction at this time is via a Rule 12(b)(1) or a Rule 12(h)(3) motion,

8    Defendants respectfully request an additional week to address that and any other issues

9    that might arise in the course of extra research. The Rule 12(b)(1)/Rule 12(h)(3) issue did

10   arise when Attorney Smith researched this issue—he discovered that across numerous

11   districts defendants have moved under either provision—but Defendants wish to back that

12   up with authority, although they assert that either “vehicle” is appropriate.

13         Second, Defendants wish to draw to the court’s attention to the most pertinent

14   arguments and authorities contained within their August 31, 2021 motion so as to

15   specifically clarify several issues and assist the court further in arriving at a just and

16   legally-sound decision. Attorney Smith will consult several additional civil procedure

17   treatises in order to consolidate several of Defendants’ arguments.

18         In sum, Defendants demonstrate good cause for extending the September 10, 2021

19   deadline to September 17, 2021, in which they will really focus the court’s attention on

20   several key cases and pertinent quotes from the very many relevant authorities cited in

21   their August 31, 2021 motion.

22         DATED this 10th day of September, 2021.

23                                            AARON D. FORD
                                              Attorney General
24
                                              By: /s/ Alexander J. Smith
25                                               ALEXANDER J. SMITH (Bar No. 15484C)
                                                 Deputy Attorney General
26
                                                  Attorneys for Defendants
27
     IT IS SO ORDERED.
28
     DATED: September 13, 2021.
                                                _________________________________________
                                                UNITED STATES MAGISTRATE JUDGE

                                               Page 3
